Citation Nr: 1101410	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether the severance of service connection for glaucoma (visual 
field constriction) effective July 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970, 
to include service in Vietnam from May to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, in which the RO severed service connection for 
glaucoma, secondary to Type II diabetes, effective July 1, 2008.


FINDING OF FACT

The grant of service connection for glaucoma/visual field 
constriction secondary to service connected diabetes mellitus 
Type II undertaken pursuant to a February 2005 rating decision, 
was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

Service connection for glaucoma/visual field constriction 
secondary to service connected diabetes mellitus Type II was 
improperly severed, and restoration of service connection for the 
disorder is warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to the Veteran's claim for restoration of service 
connection for glaucoma/visual field constriction, secondary to 
service-connected diabetes mellitus, VA's notice and assistance 
provisions are inapplicable.  Severance of service connection 
requires application of the clear and unmistakable evidence 
standard, and the VCAA and its implementing regulations, codified 
in part at 38 C.F.R. § 3.159, are not applicable to clear and 
unmistakable error claims.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).

Moreover, given the favorable disposition of the claim on appeal, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this claim has been accomplished.

Factual Background

By rating action dated in October 2004, the RO granted 
entitlement to service connection for diabetes mellitus, type II.  
The evidence of record at the time of this rating decision 
included the Veteran's DD 214 which reflected that he received a 
Vietnam Service Medal; and verification of service in Vietnam 
from May to August 1970.  Also on file are VA records dated In 
November 1997 and January 1998 which reflect that the Veteran's 
diagnosed conditions included diabetes mellitus Type II.  VA 
records dated from 2002 to 2004 mention a history of diabetes 
mellitus, controlled with diet, and assessments of 
glaucoma/history of glaucoma.

A VA record dated in early December 2004 indicates that the 
Veteran's medical problems included diabetes mellitus Type II and 
glaucoma.  A VA eye examination was conducted later in December 
2004 which reflects that the diagnoses included increased cup to 
disc ratio and peripheral visual field constriction (glaucoma 
suspected).  The examiner opined that glaucoma was at least as 
likely as not caused by or the result of diabetes mellitus Type 
II.  

By rating action dated of February 2005, service connection was 
established for glaucoma, secondary to diabetes mellitus type II, 
for which a 50 percent evaluation was assigned effective from 
June 2004.  

Thereafter a VA examination was conducted in July 2007 at which 
time it was determined that there was no clinical evidence of 
diabetes on examination and the examiner opined that the Veteran 
did not have diabetes.  A second diabetes examination was 
conducted in August 2007, which was based largely on a records 
review, as well as additional lab testing performed in August 
2007.  The examiner confirmed the prior medical opinion of July 
2007, again concluding that there was no clinical evidence of 
diabetes mellitus.  

In a November 2007 rating decision, the RO proposed to sever 
service connection for both diabetes and glaucoma, secondary to 
diabetes.  The Veteran was advised of this proposed action in 
correspondence issued to him on November 27, 2007, explaining 
that the grant of service connection for both of these conditions 
was found to be clearly and unmistakably erroneous based on 
clinical evidence which did not support a diagnosis of diabetes 
mellitus Type II.  The Veteran was informed of his right to 
submit evidence and appear for a personal hearing as required 
under 38 C.F.R. § 3.105(d) and that a period of at least 60 days 
would be provided for the Veteran to respond to the proposal, 
prior to final action being taken. 

In a December 2007 response, the Veteran requested 
continuation/reinstatement of service connection for diabetes and 
glaucoma.  In addition, he submitted evidence consisting of a 
private lab report of December 2007, revealing that his 
Glycohemoglobin (HGB A1C)% was 6.0, reflective of a controlled 
diabetic. 

In February 2008, the Veteran presented a statement for the 
record indicating that diabetes had initially been diagnosed in 
September 1997, and noting that the nature of the condition was 
such that blood sugar readings often fluctuated.  He observed 
that once the condition is diagnosed it was not likely to be 
undiagnosed, it simply improves.  

By rating action of March 2008, service connection for diabetes 
and glaucoma was severed, effective from July 1, 2008.  The RO 
explained that the severance was based on evidence which did not 
support a diagnosis of diabetes mellitus Type II.  The Veteran 
received formal notification of this action in a letter from VA 
dated on April 4, 2008. 

In support of the claim, the Veteran submitted duplicate records 
dated in 1997 and 1998 reflecting that diabetes was diagnosed, as 
well as VA records dated in 2002 which indicated that the Veteran 
had a medical history of diabetes.  Also presented were lab test 
results of August 2008, revealing high levels of glucose and 
hemoglobin A1C; a private medical statement of September 2008, 
indicating that diabetes mellitus had been diagnosed in June 
2008; and a portion of a July 2008 VA examination report which 
included a medical diagnosis of diabetes mellitus type II.  

The file contains a VA diabetes examination report of October 
2008, reflecting that the evaluation was based on a records 
review only.  The examiner confirmed a diagnosis of diabetes 
mellitus type II based on fasting blood sugar readings above 
126mg/dl.  The examiner was unable to establish in there were any 
neurological, visual, or cardiovascular complications associated 
with diabetes, explaining that it was a record only examination 
for which the Veteran was not present.  

A VA eye examination was conducted in December 2008.  A history 
of glaucoma for which the Veteran was taking Travatan was noted.  
The diagnoses included open angle glaucoma and an opinion was 
provided to the effect that this was not at least as likely as 
not caused by or the result of diabetes mellitus Type II, with no 
explanation provided.  It was also found that there was no 
diabetic retinopathy observed.

Another VA diabetes examination was conducted in February 2009 
and the examiner confirmed a diagnosis of diabetes mellitus Type 
II.  The examiner also indicated that there was no evidence of 
diabetic retinopathy on ophthalmologic evaluation.   


In a Statement of the Case (SOC) issued in March 2009, addressing 
the severance claim relating to glaucoma, the RO declined to 
reinstate service connection for this condition.  The RO 
explained that no medical evidence had been submitted to support 
a finding that diabetic retinopathy exists and is due to diabetes 
and further explained that the evidence did not support a 
diagnosis of diabetes mellitus Type II.  Coincident with that 
SOC, the RO issued a March 2009 rating decision restoring service 
connection for diabetes mellitus, effective from July 1, 2008.  

Analysis

The Veteran asserts that the RO's severance of service connection 
for glaucoma/visual field constriction, initially granted as 
secondary to diabetes mellitus Type II, was improper and warrants 
restoration.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, is presumed to have been  exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection is available for 
numerous diseases, including diabetes mellitus, provided that the 
disability became manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  38 C.F.R. § 3.105(d).  Clear and 
unmistakable error (CUE) is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made; and a determination that there was CUE must 
be based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991). 

The United States Court of Appeals for Veterans Claims (Court) 
has equated the standards for severance of service connection and 
for demonstrating CUE in a prior final VA decision; however, 
there are differences in application of those standards.  See 
Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In a 
severance case, VA is not limited to the law and the record that 
existed at the time of the original decision in adjudicating a 
matter of severance of service connection; i.e. the provisions of 
38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only 
that which was before the RO in making its initial service 
connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 
(1998); see also Venturella v. Gober, 10 Vet. App. 340, 342- 43 
(1997).  Further, "the severance decision focuses--not on whether 
the original decision was clearly erroneous--but on whether the 
current evidence establishes that [service connection] is clearly 
erroneous.'"  Stallworth v. Nicholson, 20 Vet. App. 482, 488 
(emphasis in original) (quoting 38 C.F.R. § 3.105(d)).

With respect to due process, the Board finds that the severance 
was procedurally proper.  Initially, the Board notes that the RO 
complied with its notification obligations under 38 C.F.R. § 
3.105(d).  In this regard, the RO proposed to sever service 
connection for Type II diabetes mellitus and glaucoma in a 
November 2007 rating decision.  The Veteran was advised of the 
proposed severance by an November 27, 2007 letter, which also 
provided an adequate explanation concerning the reasons for the 
proposed severance, notified him that he had 60 days to submit 
additional evidence, and that he could request a hearing.  The RO 
then issued a March 2008 rating decision, severing service 
connection for Type II diabetes mellitus and glaucoma, effective 
July 1, 2008, which, the Board notes, followed the last day of 
the month in which the 60-day period from date of notice of the 
rating decision expired (in fact it appears that the effective 
date of the severance was in excess of the required period).  See 
38 C.F.R. § 3.105(d).

In short, the RO satisfied the procedural requirements of 38 
C.F.R. § 3.105(d).  As such, no prejudice exists in adjudicating 
the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the remaining issue is whether the severance itself 
was proper in accordance with the applicable law and regulations.

Turning now to the merits of the severance, the Board finds that 
service connection should be restored.  The applicable legal 
standard for severance of service connection is that service 
connection will be severed only where evidence establishes that 
it is clearly and unmistakably erroneous (the burden of being 
upon the Government).  See 38 C.F.R. § 3105(d).  If service 
connection is severed based on a lesser standard, such severance 
is erroneous as a matter of law.  See Stallworth v. Nicholson, 
20 Vet. App. 482, 488 (2006) (vacating and remanding Board 
decision for failure to properly apply CUE standard in appeal for 
restoration of service connection); Graves v. Brown, 6 Vet. App. 
166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

In this case, the RO's explanation for severing service 
connection for both diabetes and glaucoma was based on a 
determination that the grant of service connection for both of 
these conditions was clearly and unmistakably erroneous based on 
clinical evidence which did not support a diagnosis of diabetes 
mellitus Type II (and hence did not support the grant of service 
connection for glaucoma based on a secondary relationship to 
diabetes mellitus).  

The evidence before the RO at the time of both the proposed 
severance (November 2007 rating action) and the actual severance 
(March 2008 rating decision), reflects that diabetes mellitus 
Type II was diagnosed as early as 1997 and 1998, continued to be 
treated in 2002 and was again diagnosed 2008.  However, the 
severance of service connection was apparently based VA evidence 
dated in July and August 2007, which reportedly showed no 
clinical evidence of diabetes mellitus at those times.  Even upon 
consideration of this brief evidentiary summary, it is evident 
that VA has not met the high evidentiary burden of supporting the 
severance for diabetes, and as will be further explained for 
glaucoma, based on a showing clear and unmistakable error, as the 
aforementioned evidence does not compel a conclusion to which 
reasonable minds could not differ.  

The Board observes that in a March 2009 Statement of the Case, 
the RO gave two bases for the decision to sever service 
connection for glaucoma.  The first, as discussed above, was 
based on the explanation that the evidence did not support a 
diagnosis of diabetes (and could not therefore support a claim 
for glaucoma secondary to diabetes).  The Board observes that the 
fact that service connection was ultimately restored for Type II 
diabetes mellitus by a March 2009 rating action undermines this 
reasoning for severing service connection for glaucoma, secondary 
to diabetes.  

As a second reason supporting the severance of service connection 
for glaucoma, the RO explained that no medical evidence had been 
submitted which supported the fact that diabetic retinopathy 
existed and was due to diabetes.  Initially, the Board notes that 
the claim at issue involves glaucoma and not diabetic 
retinopathy, and clinical evidence reflects that these conditions 
are clinically discrete.  The original grant of service 
connection for glaucoma (February 2005), was primarily based upon 
findings made upon VA eye examination was conducted in December 
2004 at which time the diagnoses included increased cup to disc 
ratio and peripheral visual field constriction (glaucoma 
suspected). The examiner opined that glaucoma was at least as 
likely as not caused by or the result of diabetes mellitus Type 
II.  Also on file were VA clinical records dated from 2002 to 
2004 which included documented assessments of glaucoma/history of 
glaucoma.  

Subsequent evidence includes a VA diabetes examination report of 
October 2008, reflecting that the evaluation was based on a 
records review only and that because of this fact, the examiner 
was reportedly unable to establish in there were any 
neurological, visual, or cardiovascular complications associated 
with diabetes.  

Also on file is a VA report of an eye examination was conducted 
in December 2008 at which time the diagnoses included open angle 
glaucoma, and an opinion was provided to the effect that this was 
not at least as likely as not caused by or the result of diabetes 
mellitus Type II.  The Board notes that at that time, an entirely 
separate diagnosis of no diabetic retinopathy observed was made, 
indicating that glaucoma and diabetic retinopathy are separate 
and independent eye disorders.  

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  With respect to 
the December 2008 opinion, no explanation was provided.  The 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Court has held that a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in the 
record and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Thus, a medical opinion, such as 
that provided in December 2008, is inadequate when it unsupported 
by medical evidence or explanation.  

Upon VA diabetes examination conducted in February 2009, the 
examiner confirmed a diagnosis of diabetes mellitus Type II and 
indicated that there was no evidence of diabetic retinopathy on 
ophthalmologic evaluation; at that time there was no discussion 
of the Veteran's glaucoma and hence it is not probative to the 
claim at issue.   

In this case, the Board cannot say that the rating decision 
granting service connection for glaucoma/visual field 
constriction raises to the level of CUE.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance of 
the evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence.").  It has also been described as an 
"onerous" evidentiary standard.  Cotant v. Principi, 17 Vet. App. 
116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).

In the instant case, the correct law was applied in the February 
2005 rating decision establishing service connection for glaucoma 
on a secondary to diabetes.  See 38 C.F.R. § 3.310.  In order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  The evidence used to establish 
service connection under that theory of entitlement included (1) 
a diagnosis of glaucoma/suspected glaucoma made upon VA 
examination of 2004, and in earlier VA records dated from 2002 to  
2004; (2) a showing of a service-connected condition - diabetes 
mellitus Type II, effective from June 2004; and (3) a VA medical 
opinion provided in 2004 to the effect that glaucoma was at least 
as likely as not caused by or the result of diabetes mellitus 
Type II.  

As mentioned previously, the evidence must establish that the 
grant of service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence 
must be undebatable that the Veteran did not meet the criteria 
for an award of service connection.  This is a much higher burden 
of proof than that which is necessary for simply denying a 
Veteran's claim for service connection.  Even taking into account 
evidence presented subsequent to the February 2005 rating 
decision, which allegedly fails to show that glaucoma was shown 
or related to diabetes, the fact remains that in rendering the 
February 2005 rating action, it appeared quite reasonable that 
secondary service connection was warranted for glaucoma, 
particularly in light of the December 2004 VA examination report.  
Moreover, a critical analysis of the evidence presented 
subsequent to the February 2005 rating decision, indicates that 
glaucoma continued to be clinically shown (December 2008 VA eye 
examination) and that there was no probative evidence or 
explanation provided by any medical professional addressing why 
glaucoma was not at least as likely as not secondary to service-
connected diabetes.  In fact the only opinion provided addressing 
the relationship between diagnosed glaucoma and service-connected 
diabetes (December 2008 VA eye examination) is inadequate.  

After a careful review of the record, the Board finds that VA has 
not met the high evidentiary burden of showing CUE and severance 
of service connection was improper, for the reasons explained 
herein.  As such, service connection for glaucoma/visual field 
constriction must be restored.


ORDER

The severance of service connection for glaucoma/visual field 
constriction effective July 1, 2008, was improper, and 
restoration of service connection is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


